                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEON'DRE T. TOWNSEND,

                   Petitioner,
                                                    Case No. 21-cv-103-pp
       v.

EARNELL R. LUCAS,
MILWAUKEE COUNTY SHERIFF DEPARTMENT,
and STATE OF WISCONSIN COURTS,

                   Respondents.


     ORDER DISMISSING HABEAS PETITION (DKT. NO. 1), DECLINING TO
      ISSUE CERTIFICATE OF APPEALABILITY AND DISMISSING CASE
                        WITHOUT PREJUDICE


       On January 25, 2021, the petitioner, representing himself, filed a

petition for writ of habeas corpus under 28 U.S.C. §2241 challenging his

pretrial detention in the Milwaukee County Jail. Dkt. No. 1. He has not paid

the $5.00 fee and has not filed a motion asking to proceed without prepaying

that fee. The petitioner is not eligible for habeas relief. The court will deny the

petition and dismiss the case.

I.     Background

       The petition refers to “Case # 2019CF004750.” Dkt. No. 1 at 4. The court

has reviewed the public docket for that case. See State v. Townsend, Milwaukee

County Case No. 19CF004750 (available at https://wcca.wicourts.gov). The

defendant in that case is Tyree-Johnathan R. Townsend; the petitioner in this

case is Deon’dre T. Townsend. Id. The docket indicates, however, that Case No.

                                         1
19CF004750 is cross-referenced with Case No. 19CF004749. Id. The court has

reviewed the docket for that case, in which the petitioner is a defendant. State

v. Townsend, Milwaukee County Case No. 19CF004749 (available at

https://wcca.wicourts.gov).1 On March 23, 2020, the petitioner filed a petition

for writ of habeas corpus under 28 U.S.C. §2241 challenging his pretrial

detention in the Milwaukee County Jail in Case No. 19CF004749. See

Townsend v. State of Wisconsin Courts, Case No. 20-cv-465-pp (E.D. Wis.),

Dkt. No. 1. On April 15, 2021, the court denied that petition and dismissed the

case without prejudice. Dkt. No. 10.

II.   Rule 4 Screening

      A.    Standard

      Under Rule 1(b) of the Rules Governing Section 2254 Cases and Civil

Local Rule 9(a)(2) (E.D. Wis.), the court applies the Rules Governing Section

2254 Cases to petitions for a writ of habeas corpus under 28 U.S.C. §2241.

Chagala v. Beth, No. 15-CV-531, 2015 WL 2345613 at *1 (E.D. Wis. May 15,

2015). Those rules require the court to review, or “screen” the petition. Rule 4

of the Rules Governing Section 2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that
      the petitioner is not entitled to relief in the district court, the judge
      must dismiss the petition and direct the clerk to notify the
      petitioner. If the petition is not dismissed, the judge must order the


1 Both cases began in Milwaukee County Circuit Court with complaints filed on
October 25, 2019. The case against the petitioner charges him with one count
of first-degree intentional homicide, party to a crime and one count of armed
robbery. Case No. 2019CF004749. The case against Tyree-Johnathan R.
Townsend charges him with felony murder. Case No. 2019CF004750. The two
cases have different trial schedules.
                                         2
      respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order.

      “The appropriate vehicle for a state pre-trial detainee to challenge his

detention is §2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015).

While §2241 allows a state pretrial detainee to petition for habeas relief, the

Younger abstention doctrine limits the ability of a federal court to interfere with

pending state criminal prosecutions absent extraordinary circumstances. See,

e.g., Olsson v. O’Malley, 352 F. App’x 92, 94 (7th Cir. 2009) (citing Younger v.

Harris, 401 U.S. 37, 43-45 (1971)).

      Exceptional circumstances exist where irreparable damage would occur,

such as cases involving prosecutorial harassment and prosecutions brought in

bad faith. Younger, 401 U.S. at 49. Relief is “generally limited to speedy trial

and double jeopardy claims, and only after the petitioner has exhausted state-

court remedies.” Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009).

Exceptional circumstances do not exist when the threatened injury “is solely

‘that incidental to every criminal proceeding brought lawfully and in good

faith.’” Id. (citing Douglas v. City of Jeannette, 319 U.S. 157, 164 (1943)).

      B.    Analysis

      The petition asserts four grounds for relief: (1) that the petitioner’s due

process rights under the Fifth and Fourteenth Amendments were violated

because he was arrested without a warrant and over eighty hours passed

between the time of his arrest and his initial appearance, (2) that the

petitioner’s Sixth, Fifth and Fourteenth Amendment rights were violated when

the court denied the petitioner’s requests to represent himself and for a ninety-
                                         3
day speedy trial, (3) that there was “court misconduct” when the court

scheduled the petitioner’s trial date after the expiration of the speedy trial

period due to its congested calendar, and (4) that there was “bias and prejudice

misconduct” because on January 12, 2021, all the issues were brought up and

argued to the court on the record, and “while the court Accknowledged [the

petitioner’s] rights were violated and Agreed it’s wrong, and [the petitioner’s]

argument valid,” the court refused to take action or dismiss the case.

Townsend v. Lucas, Case No. 21-cv-103-pp (E.D. Wis.), Dkt. No. 1 at 6-7. For

relief, the petitioner is “requesting for all charges drop[p]ed and dismissal of

this case.” Id. at 7. He also seeks “compensation for and lost or damaged

property.” Id.

      The court must dismiss the petition. The petitioner is not a defendant in

Case No. 19CF004750, the case the petitioner identifies as the action he is

challenging. Because the petitioner is not in custody because of Case No.

19CF004750, he has no “standing” to raise a constitutional challenge to that

case. The court already has dismissed the petitioner’s petition for writ of

habeas corpus under 28 U.S.C. §2241 challenging his pretrial detention in

Case No. 19CF004749, the cross-referenced case in which he is a defendant.

To the extent the petitioner intended this petition to constitute a second

challenge to his pretrial detention in Case No. 19CF004749, the petitioner filed

this petition while the petition challenging Case No. 19CF004749 was pending,

and a petitioner may not challenge the same detention in simultaneous habeas

proceedings.

                                         4
      As the court explained in its order dismissing the §2241 petition in Case

No. 20-cv-465, the state court criminal proceedings are ongoing. The petitioner

still has what the United States Supreme Court has characterized as “an acute,

live controversy with the State and its prosecutor.” Younger, 401 U.S. at 41.

      “Ex parte Young, 209 U.S. 123 . . . , and following cases have
      established the doctrine that, when absolutely necessary for
      protection of constitutional rights, courts of the United States have
      power to enjoin state officers from instituting criminal actions. But
      this may not be done, except under extraordinary circumstances,
      where the danger of irreparable loss is both great and immediate.
      Ordinarily, there should be no interference with such officers;
      primarily, they are charged with the duty of prosecuting offenders
      against the laws of the state, and must decide when and how this is
      to be done. The accused should first set up and rely upon his
      defense in the state courts . . . .”

Id. at 45 (quoting Fenner v. Boykin, 271 U.S. 240, 243-44 (1926)). This federal

court cannot interfere with the ongoing state criminal proceedings. The

petitioner has not described any extraordinary circumstances. He has the

ability to address his concerns in state court—in the state court proceedings,

he may file a motion to suppress evidence or quash his arrest, challenge the

sufficiency of the evidence by having a jury trial and/or seek release from

custody.

      Second, even if the petitioner was the defendant in Case No.

19CF004750, his federal habeas petition would be premature. “A federal court

will not hear a state prisoner’s habeas claim unless the prisoner has first

exhausted his state remedies by presenting the claim to the state courts for one

full round of review.” Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir.

2018) (citing Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064 (2017)). The

                                        5
petitioner has raised several motions in the state court case in which he is a

defendant. State v. Townsend, Milwaukee County Case No. 19CF004749

(available at https://wcca.wicourts.gov). He has not, however, presented any of

the claims he raised that case, or the claims he raises in this federal petition,

to the state court of appeals, nor has he sought review of any court of appeals

decision in the Wisconsin Supreme Court. The petitioner has not exhausted his

state remedies, which is required before seeking habeas relief in federal court.

       Finally, most of the relief the plaintiff seeks—dismissal of pending state

criminal charges charges—is relief that only the state court can grant. As to the

petitioner’s requests for money damages, monetary relief is not available to a

habeas petitioner. Waletzki v. Keohane, 13 F.3d 1079, 1081 (7th Cir. 1994).

       For all these reasons, the court must dismiss the petition.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of




                                         6
appealability because reasonable jurists could not debate that the petitioner is

not entitled to habeas relief under 28 U.S.C. §2241.

IV.   Conclusion

      The court DISMISSES the petition for writ of habeas corpus under 28

U.S.C. §2241. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 29th day of June, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       7
